Citation Nr: 0405900	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  98-14 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, rated 10 percent disabling prior 
to April 25, 2003, and currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel
INTRODUCTION

The veteran served on active duty from September 1962 to 
February 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which, in part, denied a 
disability rating in excess of 10 percent for degenerative 
joint disease of the lumbar spine.  

During the pendency of the appeal, the veteran testified at a 
personal hearing held at the RO before a hearing officer, in 
April 1998.  In April 1999, he testified, along with his 
wife, at a personal hearing held at the Board in Washington, 
D.C., before the undersigned.  

The Board remanded the case in September 1999, for further 
development and, in June 2003, for consideration of 
additional evidence obtained by the Board and for the RO's 
readjudication of the claim, to include consideration of the 
additional evidence.  In an August 2003 rating decision, the 
RO increased the disability rating for degenerative joint 
disease of the lumbar spine to 20 percent, effective from 
April 2003, the date of the veteran's VA examination showing 
findings that the lumbosacral disability had increased in 
severity.  The veteran pursued his appeal.  

In the September 1999 Board remand, the RO was advised that 
the veteran has had a claim to a total rating based on 
individual unemployability pending since August 1997.  This 
issue was referred to the RO for the appropriate development.  
To date, this issue has not been addressed.  The RO MUST 
undertake action on this issue as soon as possible.


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Prior to April 25, 2003, degenerative joint disease of 
the lumbar spine was manifested by medical evidence of mild 
condition and slight limitation of motion.  

3.  Effective April 25, 2003, degenerative joint disease of 
the lumbar spine was manifested by medical evidence of 
moderate condition, with recurring attacks, and moderate 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease prior to April 2003 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002);  38 C.F.R. §§ 3.102, 3.156a, 3.159, 3.321, 
3.326(a), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5293-5292 (2003).  

2.  Effective April 25, 2003, the date of the veteran's VA 
examination for degenerative disc disease, to September 25, 
2003, the effective date of change in the appropriate 
regulations, the criteria for a disability rating in excess 
of 20 percent rating have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 
3.156a, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a Diagnostic Code 5293-5292 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

At the outset, the Board is cognizant of the recent United 
States Court of Appeals for Veterans Claims (Court) decision 
in the case Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), which essentially held that the notice and 
assistance provisions of the VCAA should be provided to a 
claimant prior to any adjudication of the claim.  In the case 
at hand, the veteran's claim for an increased rating had been 
filed (August 1997), and initial adjudication had taken place 
(February 1998), long before the VCAA was enacted.  Thus, 
preadjudication notice was not provided, nor was it possible.  
The Court decision did not contain a remedy under such facts, 
and there appears to be no efficient remedy evident given 
these facts.  

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss this case as it does not 
absolutely meet these standards.  Such an action would render 
any rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  That is, the claimant 
would be provided VCAA notice and an appropriate amount of 
time to respond before an initial rating action.  Following 
the rating decision , the claimant would have to file a new 
notice of disagreement, a new statement of the case would be 
required, and, finally, the submission of a substantive 
appeal by the claimant.  The prior actions of the veteran 
would be nullified by a strict reading of Pelegrini, and 
essentially place the appellant at the end of the line of 
cases waiting to be adjudicated.  As noted above, this claim 
for increased rating was received by VA in August 1997, well 
over six years ago.  

The Board does not believe that voiding the February 1998 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the veteran was provided every opportunity 
to submit evidence, and to attend a hearing at the RO before 
a hearing officer, as well as a hearing at the Board before 
the undersigned.  He was provided with notice of the 
appropriate law and regulations; the Supplemental Statements 
of the Case issued in March 2002 and September 2003 
specifically contain the appropriate regulations pertaining 
to the VCAA, and the Board specifically notified him of the 
VCAA in its January 2003 Board decision.  He was provided 
notice of what evidence he needed to submit, and notice of 
what evidence VA would secure on his behalf.  He was given 
ample time to respond.  Further, during the course of the 
appeal, this case has been remanded to the RO two times for 
further development and readjudication, the most recent Board 
remand was in June 2003, for compliance of the duty to assist 
and notification provisions of the VCAA.  Hence, not 
withstanding Pelegrini, to allow the appeal to continue would 
not be prejudicial error to the veteran.  Under the facts of 
this case, the Board finds that "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  See Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 
7, 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support his claims and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify, as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied with respect to the issues currently on 
appeal.  

Factual Background

Based on the evidence noted in the veteran's service medical 
records and findings made during his initial post-service VA 
examination, the RO granted him service connection for 
degenerative joint disease of the lumbosacral spine, 
effective from March 1, 1993, the first day following the 
date of his separation from active military service.  A 10 
percent rating was assigned the disability, effective the 
same date.  

In August 1997, VA received the veteran's current claim for 
an increased rating for degenerative joint disease of the 
lumbosacral spine.  Essentially, he maintained that he 
experiences low back pain, which radiate to the right hip and 
leg, and limitation of motion because of his back pain; with 
cold and damp weather exacerbating the pain.  

The veteran's VA and private outpatient treatment records for 
various periods between April 1994 and November 1997 show 
that he was seen for disorders not currently under 
consideration.  Complaints of low back pain were not 
indicated, other than a medical history of arthritis.  

The report of the veteran's November 1997 VA examination 
noted complaints of low back pain.  Objective findings showed 
he was slightly knock-kneed and he had an antalgic gait, 
favoring his right lower extremity.  Range of motion studies 
of the lumbosacral spine revealed backward extension to 10 
degrees; lateral flexion to 35 degrees; rotation to 25 
degrees; and forward flexion to 70 degrees.  There was no 
notation of any pain on motion indicated.  He was able to 
walk on his toes and heels, and perform a 2/3 squat.  
Neurological examination was normal, with no indication of 
any sensory deficit.  X-rays revealed marked disc space 
narrowing at L5-S1, with associated degenerative changes, and 
facet joint hypertrophy at L5-S1.  The lumbar spine was 
otherwise normal.  

The veteran presented testimony at a personal hearing at the 
RO in April 1998, and he and his wife presented testimony at 
a personal hearing at the Board in April 1999.  Essentially, 
testimony was given pertaining to the veteran's back pain, 
which radiated into his right lower extremity, and limitation 
of motion due to the pain.  Also, the pain was exacerbated by 
cold, damp weather.  

VA outpatient treatment records for July 1997 to November 
1999 are of record and show treatment for various complaints 
not currently under consideration.  Medical notation dated in 
February 1999 indicated complaints of low back pain, worse in 
cold weather.  An MRI (magnetic resonance imaging) taken in 
April 1999 revealed the lumbar spine was in satisfactory 
alignment, with disc desiccation at L4-5, and L5-S1.  There 
was severe disc space narrowing at L5-S1and posterior 
spurring, particularly at L4-5 and L5-S1.  Degenerative 
changes, especially at the L5-S1 level were noted.  

During the November 1999 VA examination, the veteran 
complained of intermittent daily pain in the back, which was 
present most of when he was active, but it was relieved by 
moving and shifting his weight and with use of his muscles.  
The pain was particularly aggravated by bending or turning, 
and particularly aggravated by changes in the weather.  
Relief was obtained by sitting; he was stiff in the morning 
and had to stretch and move to get limber.  Objective 
findings showed he walked very stiffly.  Examination of the 
spine revealed it to be normal to inspection.  He complained 
of minimal paravertebral discomfort on both sides of the 
entire lumbosacral area; minimal tenderness over the 
sacroiliac areas.  There was no sciatic notch tenderness.  
Range of motion studies revealed he was able to bend to 90 
degrees, with pain in the terminal flexion area; lateral 
bending was to 30 degrees, with pain in the terminal ends of 
bending; he would not bend to 40 degrees.  He was unable, or 
unwilling, to walk on his heels and toes because of problems 
with his knee.  Neurological evaluation noted pain in the 
knees rather than pain in the back.  The diagnoses included 
lumbosacral degenerative joint disease, by history and by x-
ray, with residuals.  

Subsequent VA outpatient treatment records, through June 
2003, show that he was being seen for various complaints not 
currently under consideration, although the medical notations 
dated in January 2002 and January 2003 indicate complaints of 
arthritis pain.  There is no evidence of incapacitating 
episodes during a twelve-month period shown in these records.  

The report of the veteran's April 2003 VA examination notes 
complaints of pain, weakness, stiffness, fatigability, and 
lack of endurance due to mid-thoracic to low back pain that 
radiated into his right lower extremity, which was constant 
but improved somewhat at times.  Pain effected his ability to 
bend and turn, with exacerbations of the pain with cold, damp 
weather and repetitive movements.  No medication had been 
prescribed for pain; rather, over-the-counter medication was 
used, as needed, and occasional bed rest.  He was using a 
cane and knee brace, as needed, for stability.  He could walk 
1/4 to 1/2  a mile about three times a week, but walked very 
slowly.  He was able to perform activities of daily living, 
but he was unable to sit or drive for more than two hours at 
a time.  Range of motion studies revealed extension to 5 
degrees; flexion to 40-45 degrees, with pain on motion that 
increased with repetitive movements.  Paravertebral spasm was 
noted on the right lumbar region.  The musculature of the 
lumbosacral spine was normal.  There was positive straight 
leg raising at 60 degrees on the right side.  He was able to 
toe walk and heel-to-toe walk, but unable to maintain heel 
walk balance without holding onto a rail.  X-rays revealed 
narrowing of the L5 disc space, with some sclerosis of the 
endplates; the other disc levels were normal, and there was 
no spondylolysis or spondylolisthesis.  An MRI revealed 
degenerative changes, especially at the L5-S1 level, but no 
herniated disc or spinal canal stenosis.  There was bilateral 
lateral recess stenosis and bilateral facet joint arthritis.  
The diagnosis was degenerative joint disease of the lumbar 
spine, with the radicular symptoms related to nerve root 
irritation at L5-S1.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The veteran's service-connected degenerative joint disease of 
the lumbosacral spine is rated under diseases of the 
musculoskeletal system in VA's Schedule for Rating 
Disabilities, specifically, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293-5292.  The first diagnostic code cited 
is the one for the disease itself , in this case 
intervertebral disc syndrome, and the diagnostic code that 
follows the hyphen is the one for the residual condition, in 
this case limitation of motion of the lumbosacral spine.  See 
38 C.F.R. § 4.27.  

By regulatory amendment effective September 23, 2002, changes 
were made to the schedular criteria for evaluating 
intervertebral disc syndrome.  The veteran was provided with 
a copy of the changed criteria.  Where the law or regulations 
governing a claim change while the claim is pending, as in 
the veteran's case, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In deciding such case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g); see also VAOPGCPREC 3-2000 (2000).  Nevertheless, 
in light of the reasons set forth below, the veteran's 
degenerative joint disease of the lumbar spine will be rated 
under the criteria in effect prior to September 23, 2002, to 
include current manifestations, as those criteria are more 
favorable.  

Under the criteria for intervertebral disc syndrome in effect 
prior to September 23, 2002, Diagnostic Code 5293 provides 
that a 10 percent rating is warranted for mild intervertebral 
disc syndrome.  A 20 percent rating is warranted for 
recurring attacks of moderate intervertebral disc syndrome.  
A 40 percent rating is warranted for recurring attacks of 
severe intervertebral disc syndrome, with only intermittent 
relief.  A 60 percent rating is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
comparable with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  See 38 C.F.R. § 4.71a.  

Under the criteria for intervertebral disc syndrome effective 
September 23, 2002, a 10 percent rating is warranted if there 
is medical evidence of incapacitating episodes having a total 
duration of at least one week, but less than two weeks, 
during the past twelve months.  A 20 percent rating is 
warranted if there is medical evidence of incapacitating 
episodes having a total duration of at least two weeks, but 
less than four weeks, during the past twelve weeks.  A 40 
percent rating is warranted with medical evidence of 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks, during the past twelve 
months.  A 60 percent rating is warranted with medical 
evidence of incapacitating episodes having a total duration 
of at least six weeks during the past twelve months.  See 
38 C.F.R. § 4.71a.  

Applying the relevant law and regulation to the facts of this 
case, the board notes that the VA examination findings of 
November 1997 show neurological examination was normal, with 
no indication of any sensory deficit.  The veteran was 
complaining of low back pain and x-rays revealed marked disc 
space narrowing at L5-S1 and associated degenerative changes.  

The veteran has been complaining of low back pain radiating 
into his right lower extremity.  By VA examination of 
November 1999, he was complaining of intermittent daily pain 
in the back, which was particularly aggravated by bending or 
turning, and changes in the weather.  There was minimal 
discomfort on both sides of the entire lumbosacral area and 
minimal tenderness over the sacroiliac areas, but there was 
no sciatic notch tenderness.  Neurological evaluation noted 
sensation problems in the knees, not in his lumbosacral 
spine.  The results of an MRI, which had been taken in April 
1999, did not reveal disc herniation; rather, there was 
severe disc space narrowing at L5-S1 and degenerative 
changes, especially at the L5-S1 level.  

At the time of his April 2003 VA examination, the veteran was 
complaining of pain, weakness, stiffness, fatigability, and 
lack of endurance due to mid-thoracic to low back pain that 
radiated into his right lower extremity, which was constant 
but improved somewhat at times.  Pain effected his ability to 
bend and turn, with exacerbations of the pain with cold, damp 
weather and repetitive movements.  He was using a cane and 
knee brace, as needed, for stability.  He could walk 1/4 to 1/2  
a mile about three times a week, but walked very slowly.  He 
was able to perform activities of daily living, but he was 
unable to sit or drive for more than two hours at a time.  
Paravertebral spasm was noted on the right lumbar region.  
The musculature of the lumbosacral spine was normal.  
Straight leg raising was positive at 60 degrees on the right 
side.  He was able to toe  walk and heel-to-toe walk, but 
unable to maintain heel walk balance without holding onto a 
rail.  X-rays revealed narrowing of the L5 disc space, with 
some sclerosis of the endplates; the other disc levels were 
normal, and there was no spondylolysis or spondylolisthesis.  
An MRI revealed degenerative changes, especially at the L5-S1 
level, but no herniated disc or spinal canal stenosis.  There 
was bilateral lateral recess stenosis and bilateral facet 
joint arthritis.  The diagnosis was degenerative joint 
disease of the lumbar spine, with the radicular symptoms 
related to nerve root irritation at L5-S1.  

Under the circumstances, up until the time of his April 2003 
VA examination, the veteran's degenerative joint disease of 
the lumbosacral spine is appropriate rated as 10 percent 
disabling, and fully comports with the applicable scheduler 
criteria, in that the medical evidence shows mild 
interveterbral disc syndrome.  The medical evidence is not 
reflective of greater severity, such as moderate 
intervertebral disc syndrome, with recurring attacks, severe 
intervertebral disc syndrome, with recurring attacks and only 
intermittent relief, or pronounced syndrome, with sciatic 
neuropathy, pain and demonstrable muscle spasm, or other 
neurological findings.  

On the other hand, the results of the veteran's April 2003 VA 
examination show that his degenerative joint disease of the 
lumbosacral spine had worsened.  At that time, he was using a 
cane and a knee brace for stability because of both his back 
and bilateral knee disabilities  Paravertebral spasm was 
noted in the lumbar region and straight leg raising was 
positive at 60 degrees, on the right.  Such findings more 
closely approximate a 20 percent rating meeting the criteria 
for moderate intervertebral disc syndrome, with recurring 
attacks.  However, severe interveterbral disc syndrome, with 
recurring attacks, or pronounced syndrome with sciatic 
neuropathy or other neurological findings has not been shown.  
Hence, effective from the date of the veteran's April 2003 VA 
examination, a 20 percent rating is entirely appropriate for 
degenerative disc disease of the lumbosacral spine, as this 
is the earliest date showing an increase in the disability.  
See 38 C.F.R. § 3.400.  

The medical evidence does not indicate that the veteran has 
had incapacitating episodes lasting a total of at least one 
week, but less than two weeks, or episodes for at least two 
weeks, but less than four weeks, or worse, for a disability 
rating under the criteria for evaluating intervertebral disc 
syndrome effective September 23, 2002.  In fact, he has not 
complained of having been incapacitated for length of time 
either during his VA examinations or while undergoing 
outpatient treatment, in that those treatment records do not 
reflect such incapacitating episodes.  This is the primary 
reason that the Board is evaluating this claim under the old 
regulations, as they are more beneficial to the veteran.  See 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 202.  

In the veteran's case, x-ray findings have confirmed the 
presence of arthritis in the lumbar spine.  Under Diagnostic 
Code 5010, arthritis due to trauma, which has been 
substantiated by x-ray findings, is rated under the criteria 
for degenerative arthritis, which, in turn, is rated under 
the appropriate diagnostic codes for the specific joints 
involved.  See 38 C.F.R. § 4.71a.  

Since x-ray evidence has confirmed the presence of arthritis 
in the lumbar spine, limitation of motion of the spine, as 
well as pain on motion, is taken into consideration in 
evaluation of the disability.  Under the criteria in effect 
both prior to and at the time of the veteran's April 2003 VA 
examination for limitation of motion of the lumbar spine, 
Diagnostic Code 5292 provides that slight limitation of 
motion warrants a 10 percent rating; moderate limitation of 
motion warrants a 20 percent rating; and severe limitation of 
motion warrants a 40 percent evaluation.  Id.  

During his November 1997 VA examination, the veteran's range 
of motion studies noted slight or normal limitation of motion 
of the lumbosacral spine, as evidenced by backward extension 
to 10 degrees; lateral flexion to 35 degrees; rotation to 25 
degrees; and forward flexion to 70 degrees.  There was no 
notation of any pain on motion indicated.  Likewise, during 
his November 1999 VA examination, range of motion studies 
again revealed no more than slight limitation of motion, as 
exhibited by forward flexion of the lumbosacral spine to 90 
degrees and lateral bending to 30 degrees.  Pain was elicited 
toward the terminal areas of flexion and bending.  As such, 
without evidence of more severe limitation of motion, a 10 
percent rating under Diagnostic Code 5292 is entirely 
appropriate, given the manifestations of the veteran's 
degenerative joint disease of the lumbosacral spine prior to 
his April 2003 VA examination.  It was not until the April 
2003 VA examination that objective medical findings noted a 
worsening in his back disability's limitation of motion, 
which then more closely approximated the criteria for a 20 
percent rating, reflective of moderate limitation of motion.  
Such limitation was exhibited in that flexion had decreased 
to 40-45 degrees; and extension had decreased to 5 degrees; 
with pain on both flexion and extension.  However, nowhere is 
there medical evidence showing severe limitation of motion, 
either prior to or as of his April 2003 VA examination, given 
the criteria for rating such disability based on limitation 
of motion in effect at the time of the April 2003 VA 
examination, which would warrant a rating greater than 20 
percent.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the veteran's back disability, consideration of 
other diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
However, even if such consideration were appropriate, in the 
absence of medical evidence of ankylosis of the lumbar spine, 
fractured vertebra, lumbosacral strain with characteristic 
pain on motion, loss of lateral spine motion with muscle 
spasm on extreme forward bending, or severe lumbosacral 
strain, there is no basis for assignment of a higher 
evaluation, under Diagnostic Codes 5285, 5289, or 5295, given 
the criteria for evaluation of such disabilities in effect as 
of the time of the veteran's most recent VA examination.  See 
38 C.F.R. § 4.71a.  

The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the Board notes that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's post-operative residuals of degenerative joint 
disease or that the disability is so severe as to render 
impractical the application of the regular schedular 
standards.  It should be remembered that, generally, the 
degrees of disability specified under the rating schedule are 
considered adequate to compensate for considerable loss of 
working time, or activities of daily living, from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.2.  
Hence, in the absence of evidence such factors, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  


ORDER

A rating in excess of 10 percent prior to April 25, 2003 for 
degenerative joint disease of the lumbar spine is denied.  

Effective from April 25, 2003 to September 26, 2003, a rating 
in excess of 20 percent for degenerative joint disease of the 
lumbar spine is denied, based on the law and regulations in 
effect at that time.  


REMAND

As a reminder, the November 2000 VCAA is applicable in this 
case.  See Karras, 1 Vet. App. at 312-13.  This legislation 
includes that, upon the submission of a substantially 
complete application for benefits, there is an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, the law and implementing regulations define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  Recent decisions of the United States 
Court of Appeals for the Federal Circuit and the United 
States Court of Appeals for Veterans Claims have further 
addressed shortcomings of VA in its application of VCAA.  

The veteran's last VA examination to determine the nature and 
extent of his degenerative disc disease was conducted on 
April 25, 2003.  During the pendency of this appeal, and 
subsequent to the April 2003 VA examination, the criteria for 
evaluating a back disability were again revised, effective 
September 26, 2003.  It appears that the veteran was not 
given a copy of the most recent revised criteria, nor was the 
examination conducted, for obvious reasons, with the most 
recent revised criteria in mind, nor does it appear that the 
most recent revised regulations were considered in the 
adjudication of the veteran's current claim for increase.  

As noted earlier in this decision, where the law or 
regulations governing a claim change while the claim is 
pending, as in the veteran's case, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Dudnick, 10 Vet. App. at 79; ); Karnas, 1 Vet. 
App. at 312-13.  However, even if it is found that the most 
recently revised criteria are more favorable to the veteran, 
the retroactive reach of the most recently revised regulation 
can be no earlier than the effective date of the change; in 
this case, no earlier than September 26, 2003.  Hence, the RO 
and the Board can apply only the criteria in effect prior to 
September 26, 2003, in evaluating the veteran's degenerative 
joint disease of the lumbosacral spine, as the RO and the 
Board has already done.  Nevertheless, since the veteran's 
appeal was still pending at the time of the regulation 
change, and since his low back disability has not been 
evaluated under the most recently revised criteria, he needs 
to be reexamined to determine the current nature and extent 
of the degenerative joint disease, as of September 26, 2003, 
with consideration of the criteria in effect both prior to 
and as of September 26, 2003.  

Under the circumstances, there is a due process bar for the 
Board to proceed with the appeal on evaluation of the 
degenerative joint disease of the lumbosacral spine as of 
September 26, 2003, until the veteran is offered a VA 
orthopedic examination followed by an evaluation using both 
the criteria in effect both prior to and effective as of 
September 26, 2003.  Therefore, the Board believes that the 
veteran should undergo further VA examination in order to 
determine the current nature and severity of the service-
connected degenerative joint disease, effective from 
September 26, 2003 to the present.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran another 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim for 
increased rating for degenerative joint 
disease effective September 26, 2003, to 
the present.  A general form letter, 
prepared by the RO, not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran of which portion 
of the information and evidence is to be 
provided by the veteran and which part, if 
any, VA will attempt to obtain on behalf 
of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his degenerative 
joint disease subsequent to September 
2003.  After securing the necessary 
releases, the RO should obtain copies of 
those records not already in the claims 
file and have them associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and representative (if 
he appoints one) are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO is to schedule the veteran to 
undergo VA orthopedic and neurological 
examination.  All appropriate tests and 
studies should be conducted, to include 
having x-rays taken of the lumbosacral 
spine, and all clinical findings should 
be reported in detail.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in each examiner's 
report.  

The orthopedic and neurological 
examination is to be conducted to 
determine the current nature and severity 
of the veteran's service-connected 
degenerative joint disease of the 
lumbosacral spine.  The examiner should 
set forth all objective findings 
regarding the lumbosacral spine, 
including complete range of motion 
(provided in degrees, with standard or 
normal ranges of motion provided for 
comparison purposes).  The physician 
should render specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the low 
back.  If there is clinical evidence of 
pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  If the veteran is 
being examined during a period of "acute 
exacerbation" of his low back symptoms, 
the examiner should clearly so state.  
Otherwise, after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, based 
upon best medical judgment, as to 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss (beyond that which is demonstrated 
clinically) due to pain and/or any of the 
other symptoms noted above during flare-
ups and/or with repeated use..  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
The examiner should also include specific 
information regarding the frequency and 
duration of incapacitating episodes 
during the past 12 months.  On 
neurological examination, the examining 
physician should specifically comment 
regarding any neurological manifestations 
directly attributable to the veteran's 
service-connected degenerative joint 
disease of the lumbosacral spine.  If no 
neurological manifestations are found, 
the examiner is to so state.  Following 
orthopedic and neurological examiner, the 
examiner should offer opinions regarding 
the effect of the veteran's service-
connected degenerative joint disease of 
the lumbosacral spine upon his ability to 
engage in substantially gainful 
employment.  All examination findings, 
along with the complete rationale for 
each conclusion reached and opinion 
expressed, should be set forth in a 
typewritten report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issue of an increased 
rating for degenerative joint disease of 
the lumbosacral spine, effective no 
earlier than September 26, 2003, to the 
present, to include consideration of the 
provisions of the rating schedule 
governing the evaluation of a service-
connected back disability both prior to 
and as of September 26, 2003.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



